Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present disclosure claims the priority benefit of U.S. Provisional Patent Application No. 62/419,990, filed on 10 Nov. 2016, the content of which is incorporated by reference in its entirety.
DETAILED ACTION
This office action is in response to an amendment application received on 12/02/2020. In the amendment, applicant has amended claims 1, 11 and 20. Claim 21 has been added as new claim. Claims 2, 10 and 19 have been cancelled. Claims 3-9 and 12-18 remain original. 
For this office action, claims 1, 3-9, 11-18 and 20-21 have been received for consideration and have been examined. 
Response to Arguments
Claim rejections under 35 U.S.C. § 102
	
receiving a non-integrity protected first reject message with a first reject cause from a network apparatus in a first location area as a result of transmitting a first kind of request to the network apparatus;
receiving a non-integrity protected second reject message with a second reject cause different than the first reject cause from the network apparatus in the first location area as a result of transmitting a second kind of request to the network apparatus which is different from the first kind of request;
storing an identification of the first location area in a forbidden location area list responsive to receiving the first and the second reject messages with the first and the second reject causes which are different.
searching for a second location area or tracking area while ignoring network apparatuses in the first location area;
transmitting a request message to a base station in the second location area or tracking area which is different from the first location area.

Regarding remark # 1, Kumar teaches this limitation in paragraph [0083] when User equipment (UE) moves and sends a signal to network element ‘300 a’ such as rogue PLMN/eNodeB, non-persistent attackers and in response to that network element ‘300 a’ send Non-integrity protected message containing reject cause. Examiner would like to note that when UE communicates to network element ‘300 a’, that’s when it gets “first kind” of reject message (See FIG. 2 [0083]. Also See FIG. 3 [0087]).
# 2, Kumar teaches this limitation in paragraph [0083] when UE sends another request to network element ‘300 b’ and gets Non-integrity protected reject cause message in state-3 and gets blocked again. Examiner would like to note that when UE communicates to network element ‘300 b’, that’s when it gets “second kind” of reject message (See FIG. 2 [0083]. Also See FIG. 3 [0087]).
Regarding remark # 3, Kumar teaches adding fake/rogue network elements 300 a/300 b in the forbidden PLMN list for GPRS service list or SIM/USIM considered invalid for GPRS service or SIM/USIM considered invalid for non-GPRS services (See [0080-0081]).
Regarding remark # 4, Kumar teaches the recited claim concept of “ignoring network apparatuses in the first location area” by disclosed “retrying and regain service of if there is any real network element available” (See [0083). 
Regarding remark # 5, Kumar teaches “transmitting a request message to a base station” limitation by disclosing “re-attempting” feature in which UE send the registration request to PLMN 200 which is a legitimate and genuine network element and is different from rogue network elements 300 a/300 b (See [0095]).
Based on above citation, examiner believe that amended claim limitations are still taught by Kumar and therefore examiner is bound to maintain the rejection. 
Claim rejections under 35 U.S.C. § 103
	Examiner has reviewed applicant’s remarks (Pages # 13-19) regarding claims rejected under 35 U.S.C. § 103, however, examiner does not find them to be persuasive. Examiner notes that all remarks regarding claims rejected under 103 are directed to same amended limitations 
	Based on above explanation, examiner believe that combination of cited references would render similar results as being claimed in the instant application, therefore examiner is compelled to maintain the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., (US20190045423A1).  Kumar et al claims priority to an Indian Patent application 201641003718 filed 02/02/2016, a certified copy of which is attached to this OA.  This is presented to applicant to remove ambiguity as to when (or which) benefit claims provide 112 support for subject matter cited to.
Regarding claim 1, Kumar teaches:

receiving, by a processor of an apparatus (i.e. User Equipment (UE)), a non-integrity protected first reject message (i.e. reject cause message in state-1 from a rogue network element “300 a” in FIG. 3) from a network apparatus (i.e. rogue network element 300 a) in a first location area as a result of transmitting (i.e. moving and trying signaling on a network element 300 a) a first kind of request to the network apparatus (i.e. 300 a/300 b) ([0080] when the non-integrity protected Non-Access Stratum (NAS) reject cause message is received (For example, TAU Reject, RAU Reject, LAU Reject, Service Reject) from the network element 200. For example reject cause message can include, for example, (Mobility Management (MM), GMM or EPS Mobility Management (EMM)) #2, #3, #6, #7, #8; Also see [0083] Referring to the FIG. 2, consider the UE 100 moving and tried signaling on a network element 300 a (e.g., rogue PLMN/eNodeB, non-persistent attackers) and gets the Non-integrity protected message containing reject cause); 
receiving, by the processor, a non-integrity protected second reject message (i.e. reject cause message in state-1 from rogue network element “300 b” in FIG. 3) from the network apparatus in the first location area as a result of transmitting a second kind of request to the network apparatus which is different from the first kind of request ([0080] when the non-integrity protected Non-Access Stratum (NAS) reject cause message is received (For example, TAU Reject, RAU Reject, LAU Reject, Service Reject) from the network element 200. For example reject cause message can include, for example, (Mobility Management (MM), GMM or EPS Mobility Management (EMM)) #2, #3, #6, #7, #8; [0083] in state-3, the non-persistent attackers (i.e., network element 300 b) come again and attack on the UE 100, as the state variables were maintained, during state-1 and state-3, the UE 100 gets blocked for certain services as per reject cause handling after “X” attempts); 
storing, by the processor, an identification of the first location area in a forbidden location area list ([0080] the non-integrity protect reject is considered from the real network element and not the FAKE network element and corresponding network element 300 a/300 b (i.e., PLMN) is added to forbidden PLMN list or forbidden PLMN for GPRS service list); and 
searching, by the processor, for a second location area or tracking area (.i.e. real network element 200 in FIGS. 2 & 3) while ignoring (i.e. retry and regain service) network apparatuses in the first location area ([0083] the UE 100 can still retry and regain service if there is any real network element available … The UE 100 may detect another network element 200, during state-2); and 
transmitting (i.e. re-attempting the registration request with PLMN 200), by the processor, a request message to a base station (i.e. PLMN 200) in the second location area or tracking area which is different from the first location area ([0095] the communication unit 102 coupled to the controller unit 104 can be configured to re-attempt the registration request (i.e., attach request) message with one of the PLMN 200 … Further, the communication unit 102 coupled to the controller unit 104 can be configured to receive the registration accept (i.e., attach accept) message from one of the same PLMN 200 and another PLMN in response to the re-attempt).
Regarding claim 3, Kumar teaches:
	The method of claim 1, wherein at least one of the first reject cause and the second reject cause indicates that a general packet radio service (GPRS) is not allowed ([0080]
Regarding claim 5, Kumar teaches:
	The method of Claim 1, wherein one of the first reject cause and the second reject cause is a reject cause number 7 as defined in a 3rd Generation Partnership Project (3GPP) specification, and wherein the other one of the first reject cause and the second reject cause is a reject cause number 2 as defined in the 3GPP specification ([0093]).
Regarding claim 7, Kumar teaches:
	The method of claim 1, wherein the forbidden location area list is a list of forbidden location areas for roaming ([0080]).
Regarding claim 21, Kumar teaches:
The method of Claim 1, further comprising: 
maintaining, by the processor, a flag to record whether a reject cause in a packet switch (PS) domain or another reject cause in a circuit switch (CS) domain is received; and setting, by the processor, the flag for a first domain between the PS domain and the CS domain being rejected, wherein the storing of the identification of the location area in the forbidden location area list comprises storing the identification of the location area responsive to a second domain between the PS domain and the CS domain also being rejected and the flag being already set ([0029], [0034] & [0075]).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US20190045423A1) and further in view of Kim., (US20180007621A1).
Regarding claim 6, Kumar fails to discloses:

However, Kim discloses:
wherein the network apparatus supports both circuit switch (CS) domain services and packet switch (PS) domain services ([0067] In conventional mobile communication systems (i.e. second-generation or third-generation mobile communication systems), functions of a core network are implemented through a circuit-switched (CS) sub-domain for voice and a packet-switched (PS) sub-domain for data).
It would have been obvious to one of the ordinary person skilled in the art before the
effective filing date of the claimed invention to modify the reference of Kumar and include an equipment which supports both circuit switch (CS) domain services and packet switch (PS) domain services, as disclosed by Kim.
The motivation to include the equipment which support both CS & PS domains is to increase interoperability with varying network architectures.

Claims 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US20190045423A1) which claims priority to an Indian Patent application # IN201641003718 dated 02/02/2016 and further in view of Modiano., (US20080084272A1).
Regarding claim 4, Kumar fails to disclose:
	The method of claim 1, wherein at least one of the first reject cause and the second reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR).
However, Modiano discloses:
 wherein at least one of the first reject cause and the second reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR) (Modiano: [0071] In various other reselection signals may also be used provided that mobile station 240 does not become barred or label toll base station 215 as invalid. Some examples of alternate reselection signals include sending a message that the IMSI is unknown to the Home Location Register (HLR)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Kumar and include a system which is able to detect multiple reject cause messages, as disclosed by Modiano. 
The motivation to include such a system is to and prevent an attack on a mobile station by detecting reject messages.
Regarding claim 8, the combination of Kumar & Modiano discloses:
	The method of claim 1, wherein at least one of the first reject message and the second reject message is at least one of a routing area update reject message, a location area update reject message, and an attach reject message (Modiano: [0072]).
Regarding claim 9, the combination of Kumar and Modiano discloses:
The method of claim 1, further comprising:
recording, by the processor, that the first reject cause is received from the location area (Modiano: [0072]).

s 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Modiano., (US20080084272A1) in view of Kim et al., (US20180007621A1) in view of Jamadagni et al., (US20140286282A1) and further in view of Kumar et al., (US20190045423A1).
Regarding claim 11, Modiano discloses:
A method, comprising:
receiving, by a processor of an apparatus (i.e. toll base station), a reject message (i.e. reject cause messages) and system information (i.e. system information messages) from a network apparatus (i.e. mobile station) in a first location area ([0054] Before camping to toll base station 215, mobile station 240 may attempt to decode the full set of data (system information) of the BCCH to check the MCC/MNC and the CELL_BAR_ACCESS; [0071] Some examples of alternate reselection signals include sending a message that the IMSI is unknown to the Home Location Register (HLR), a message indicating an illegal mobile subscriber or illegal mobile equipment; a message indicating access is prohibited to the Public Land Mobile Network (PLMN) associated with the GSM network);
	storing, by the processor, an identification of the location area (i.e. location areas list (LAI)) in a forbidden location area list responsive to ([0071] messages may also indicate the roaming is not allowed in that particular area, or that the location area is not allowed, which may cause the LAI to be stored on a forbidden location areas list):
	receiving the reject message from the network apparatus ([0072] when mobile station 240 receives a Location Updated Reject message with an abnormal reject cause, it may react by stopping a timer such as Timer T3210 if it is still running. Timer T3210 is typically started when a Location Update Request Message is sent by mobile station 240 and is typically stopped when a Location Update Accept or Location Update Reject message is received in return).
Modiano fails to disclose:
	searching, by the processor, for another location area or tracking area.
However, Kim discloses:
	searching, by the processor, for a second location area or tracking area ([0120] the UE searches for a cell that provides a provisioned radio resource irrespective of PLMNs and recognizes that the cell belongs to PLMN A. The UE can trigger PLMN selection for selecting PLMN A).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Modiano and include a user equipment which receives rejection cause messages from network devices and search for anther suitable network device, as disclosed by Kim.
The motivation to receive proper rejection cause message in the user equipment is to be able to prevent network attack from malicious network device. 
The combination of Modiano and Kim fail to disclose:
	determining, by the processor and based on the system information, that the network apparatus supports solely single domain services in either a circuit switch (CS) domain or a packet switch (PS) domain; the determining that the network apparatus supports solely single domain services.
However, Jamadagni discloses:
[0030] FIG. 2 b is a flow diagram illustrating an exemplary method of indicating a PS only capability to the access network entity 104, according to another embodiment. Consider that the GERAN terminal 102 supports PS services and does not support CS services. In such case, the GERAN terminal 102 determines whether the access network entity 104 (e.g., a base station) supports PS only services, at step 252. The access network entity 104 may indicate its capability to support PS only capabilities in system information (SI) messages. For example, the access network entity 104 may indicate the capability to support PS only services in system information type 13 message);
the determining that the network apparatus supports solely single domain services ([0030] FIG. 2 b is a flow diagram illustrating an exemplary method of indicating a PS only capability to the access network entity 104, according to another embodiment. Consider that the GERAN terminal 102 supports PS services and does not support CS services. In such case, the GERAN terminal 102 determines whether the access network entity 104 (e.g., a base station) supports PS only services, at step 252)
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Modiano and Kim and include a capability in access network utility to support only circuit switch (CS) domain or a packet switch (PS) domain services at a time to the user equipment, as disclosed by Jamadagni.

The combination of Modiano, Kim and Jamadagni does not disclose:
	transmitting, by the processor, a request message to a base station in the second location area or tracking area which is different from the first location area.
However, Kumar discloses:
	transmitting (i.e. re-attempting the registration request with PLMN 200), by the processor, a request message to a base station (i.e. PLMN 200) in the second location area or tracking area which is different from the first location area ([0095] the communication unit 102 coupled to the controller unit 104 can be configured to re-attempt the registration request (i.e., attach request) message with one of the PLMN 200 … Further, the communication unit 102 coupled to the controller unit 104 can be configured to receive the registration accept (i.e., attach accept) message from one of the same PLMN 200 and another PLMN in response to the re-attempt).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Modiano, Kim and Jamadagni references and force UE to re-attempt for the registration request, as disclosed by Kumar.
	The motivation to force UE to re-attempt for the registration request so that UE can be connected to real base station and can recover from a fake base station which keep sending reject messages to the UE. 
Regarding claim 12, the combination of Modiano, Kim, Jamadagni & Kumar discloses:
Modiano: [0071] Some examples of alternate reselection signals include sending a message that the IMSI is unknown to the Home Location Register (HLR).
Regarding claim 13, the combination of Modiano, Kim, Jamadagni and Kumar discloses:
The method of Claim 12, wherein the reject cause indicates that a general packet radio service (GPRS) is not allowed (Modiano: Examiner would like to point to reference page # 7: “Reject cause Value (octet 2)” table on page #7 for “Location Area not allowed”). 
Regarding claim 14, the combination of Modiano, Kim, Jamadagni & Kumar discloses:
	The method of Claim 12, wherein the reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR) (Modiano: [0071] In various other reselection signals may also be used provided that mobile station 240 does not become barred or label toll base station 215 as invalid. Some examples of alternate reselection signals include sending a message that the IMSI is unknown to the Home Location Register (HLR)).
Regarding claim 15, the combination of Modiano, Kim, Jamadagni & Kumar discloses:
	The method of Claim 12, wherein the reject cause is a reject cause number 7 as defined in a 3rd Generation Partnership Project (3GPP) specification or a reject cause number 2 as defined in the 3GPP specification (Modiano: Examiner would like to point to primary reference page # 7: “Reject cause Value (octet 2)” table for “Location Area not allowed” and “IMSI unknown in HLR”).
Regarding claim 16, the combination of Modiano, Kim, Jamadagni & Kumar discloses:
Jamadagni: [0006] The method comprises of indicating capability of a GERAN terminal to support only packet switched (PS) services to a GERAN entity in the GERAN environment, and receiving PS only services data from the GERAN entity over resources suitable for PS data communication based on the capability indication). 
Regarding claim 17, the combination of Modiano, Kim, Jamadagni & Kumar discloses:
The method of Claim 11, wherein the forbidden location area list is a list of forbidden location areas for roaming (Kim: [0125] A UE (NAS layer) does not consider/select or must not consider/select a PLMN for which LR failure causes registration failure, or a PLMN included in “forbidden location areas for roaming”, PLMNs in “forbidden tracking areas for roaming”, PLMNs in “forbidden location areas for regional provision of service”, PLMNs in “forbidden tracking areas for regional provision of service”, “forbidden PLMNs”, “forbidden PLMNs for GPRS service”).
Regarding claim 18, the combination of Modiano, Kim, Jamadagni & Kumar discloses:
The method of Claim 11, wherein the reject message is at least one of a routing area update reject message, a location area update reject message, and an attach reject message (Modiano: [0072] Generally, when mobile station 240 receives a Location Updated Reject message with an abnormal reject cause … Timer T3210 is typically started when a Location Update Request Message is sent by mobile station 240 and is typically stopped when a Location Update Accept or Location Update Reject message is received in return).
Regarding claim 19, the combination of Modiano, Kim, Jamadagni & Kumar discloses:

ignoring, by the processor, the network apparatus in the location area when searching for another location area or tracking area (Modiano: [0072] Generally, when mobile station 240 receives a Location Updated Reject message with an abnormal reject cause … Timer T3210 is typically started when a Location Update Request Message is sent by mobile station 240 and is typically stopped when a Location Update Accept or Location Update Reject message is received 
in return).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US20190045423A1) which claims priority to an Indian Patent application # IN201641003718 dated 02/02/2016 in view of Modiano., (US20080084272A1) further in view of Shi et al., (EP2871874B1).
Regarding claim 20, the combination of Modiano & Kim discloses:
The method of claims 1, wherein the first reject cause and the second reject cause (Modiano: Examiner would like to point to reference page # 7: “Reject cause Value (octet 2)” table on page #7 for “Location Area not allowed”);
storing of the identification of the location area in the forbidden location area list comprises storing the identification of the location area in the forbidden location area list upon receiving the reject cause in the PS domain and the reject cause in the CS domain ([0071] messages may also indicate the roaming is not allowed in that particular area, or that the location area is not allowed, which may cause the LAI to be stored on a forbidden location areas list). 
Modiano fails to disclose:

However, Shi discloses:
 	first domain is packet switched PS domain and second domain is circuit switched CS domain ([0036] The first domain is a circuit switched CS domain and the second domain is a packet switched PS domain, or the second domain is a CS domain and the first domain is a PS domain).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Modiano and Kim and connect user equipment according to circuit switched or packet switched services, as disclosed by Shi.
	The motivation to connect the user equipment according to circuit switched or packet switched services is identify and store reject causes according to circuit switched or packet switched domains. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.A./Patent Examiner, Art Unit 2432                                  
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432